Case 17-31432-89]11 Doc 1424 Filed 11/19/18 Entered 11/19/18 14:31:51 Page 1 of 3

 

 

CASE NAME: ADPT DFW HOLD|NGS LLC

 

 

 

CASE NUMBER: 17-31432

 

 

UNITED STATES BANKRUP'I\CY COURT
NORTHERN DISTRICT Ol" TEXAS

FORT WORTH DIVIS:[ON

FOR POST-CONF|RMAT||ON USE

QUARTERLY OPERATING REPORT
AND

QUARTERLY BANK RECONCILIATION

In accordance with Title 28, Section 1746, of the United States Code, I declare under penalty of perjury that I have examined the attached Post
Coni'lrmation Operating Report, and the Post Conf`\rmation Quarterly Bank Reconciliation, and, to the best of my knowledge, these documents are
true, correct and complete. Declaration of the preparer (other than the responsible party), is based on all information of which preparer has any
knowledge

RESPONSIBLE PARTY:

Original Signature of Responsible Party

 

 

 

 

 

Printed Name of Responsible Party Alan Carr

Title Managjng Memb< r1 Drivetrain. LLC as Trustee
Date N vember 16, 201_§

PREPARER:

Original Signature of Preparer M\

Printed Name of Preparer David Mack

Title Representative o l” Dl'ivetrain1 LLC

 

Date November 16l 20l8

 

 

 

Case 17-31432-89]11 Doc 1424 Filed 11/19/18 Entered 11/19/18 14:31:51 Page 2 of 3

 

 
 
 

POST CONF|RMAT|ON QUARTERLY Ol’ERATlNG REPORT

 

CASE NAME: ADPT DFW HOLD|NGS LLC

 

 

 

 

CASE NUMBER: 17-31432

 

 

PERIOD COVERED: July l, 2018 - Septernber
30 2018

 

 

l. BEGINNING CASH BALANCE 091 848.66

 

 

CASH RECEIPTS:

 

CASH RECEIPTS DURING CURRENT QUAR'|`ER
A. Cash receipts - transfer from debtor
B. Cash receipts - from interest

 

 

 

 

2. TOTAL CASH RECEIPTS

 

CASH DISBURSEMENTS:

 

A. PAYMENTS MADE UNDER THE PLAN:

 

1. Administrative

 

2. Secured Creditors

 

3. Priority Creditors

 

4. Unsecured Creditors

 

 

5. Additional Plan Payments

 

A. OTHER PAYMENTS MADE DURING THE ( UARTER:

 

 

1. General Business $581 622.08

 

2. Other Disbursements (U.S. Trustee Fees)

 

 

3. TOTAL DISBURSEMENTS $581 622.08

 

 

 

 

 

4. CASH BALANCE END OF QUARTER 1 10 6.58

 

 

Case 17-31432-sgj11 Doc 1424 Filed 11/19/18 Entered 11/19/18 14:31:51 Page 3 of 3

 

POST CONF|RMAT|ON QUARTERLY OPERAT|NG REPORT

 

CASE NAME: ADPT DFW HOLD|NGS LLC

 

 

 

CASE NUMBER: 17-31432

 

The Reorganized debtor must complete the reconciliation below for each bar k account, including all general, payroll and tax accounts,
as well as all savings and investments accounts, money market accounts, certiii.cates of deposits, governmental obligations, etc. Accounts
with restricted funds should be identified by placing an asterisk next to the account number. Attached addition sheets for each bank

 

 

reconcilement if necessary.

PERIOD COVERED: Quarter Ending September 30, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank Reconciliations Account #1 Account #2 Account #3
A. Bank Wells Fargo Private Bank Wells Fargo Private Bank Wells Fargo Private Bank
B. Account No. X8457 X8465 X2162/X8024
C. Purpose (Type) Operating Disputed Claim Reserve Counsel Expense Fund
1. Balance per statement $ 1,510,226.58 $ -0- $ -0-
2. Add: Total Deposits not credited - -

3. Subtract: Outstanding checks - -

4. Other reconciling items - -

5. Month End Balance Per Books $1,510,226.58 $ ~0~ $ -0-
6. Number of Last Check Written N/A N/A N/A
7. Cash: Currency on Hand N/A N/A N/A
8. Total Cash - End of Month $ 1,510,226-58 $ -0- $ -0-
Bank Reconciliations Account #4 Account #5 Account #6
A. Bank Wells Fargo Private Bank Wells Fargo Private Bank Wells Fargo Private Bank
B. Account No. X8016 X2196 X2170
C. Purpose (Type) Reserve Account Preference Receipts Additional Compensation
l. Balance per statement $ -0- $ -0- $ -0-
2. Add: Total Deposits not credited

3. Subtract: Outstanding checks

4. Other reconciling items

5. Month End Balance Per Books $ -0- $ -0- $ -0-
6. Number of Last Check Written N/A N/A N/A
7. Cash: Currency on Hand N/A N/A N/A
8. Total Cash - End of Month $ -0- $ -0- $ -0-
Cash in Investment Account

Bank, Account Name, Account No. Date of Purchase Type of Instrument Value
9. N/A

10. N/A

ll. TOTAL CASH INVESTMENTS

12. TOTAL CASH LINE 8 - PLUS LINE ll = LINE 12 $1,510,226.58

 

 

 

 

